In a proceeding by a domestic educational corporation under article 78 of the Civil Practice Act, to, annul a determination of the Town Board of the Town of Oyster Bay which denied the corporate petitioner’s application for a special use permit to conduct a nursery school and kindergarten at premises situated in a residential zone of said town, the Town Board appeals from an order of the Supreme Court, Nassau County, dated April 23, 1962, which annulled its determination and directed it to grant said permit. Order affirmed, with costs. We do not pass upon the constitutionality of the zoning ordinance itself. Rather, we affirm upon the ground that there is no reasonable basis for the Town Board’s determination (Matter of Diocese of Rochester v. Planning Bd., 1 N Y 2d 508). Ughetta, Acting P. J., Kleinfeld, Christ, Brennan and Hopkins, JJ., concur.